DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a final Office action responsive to the reply filed on 03/11/2022.

Claim 1 has been amended. 
Claim 2 was added. 
Claims 1 and 2 are pending.
Amended specification was filed for entry.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the figures, patterns or ornaments on the front side of said button-like base portion, and each of said plurality of the other side fastener mounting portions from claim 1, lines 10 and 37;
the engaging part from claim 1, lines 42 and 48; and
the sharply protruding section from claim 2; 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claim 1 is objected to because of the following informalities:
In claim 1, line 11, “said sharply protruding” should be - - said protruding - -.
In claim 1, line 20, “portions including” should be - - portion including - -.
In claim 1, line 23, “portions including” should be - - portion including - -.
In claim 1, line 24, “portions and” should be - - portion and - -.
In claim 1, line 27, “portions and” should be - - portion and - -.
In claim 1, line 28, “portions have” should be - - portion have  - -.
In claim 1, line 31, “each of said plurality” should be - - each of plurality - -.
In claim 1, line 33, “the one-side” should be - - the one side - -.
In claim 1, line 34, “each of said plurality” should be - - each of plurality - -.
In claim 1, line 38, “the front of” should be - - the front main section of - -.
In claim 1, line 39, “said clothing fastener” should be - - said fastener - -.
In claim 1, line 44, “the height” should be - - a height - -.
In claim 1, line 46, “said clothing fastener” should be - - said fastener - -.
In claim 1, line 49, “said sharply protruding” should be - - said protruding - -.
In claim 1, line 49, “the receiver” should be - - a receiver - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the phrase "can be" in line 9 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kusano (US Patent No. 5,606,780), in view of Gerd (CH 706,676).
Regarding claim 1, Kusano discloses a combination of clothing and fasteners for the clothing, said clothing having a clothing fastening portion that includes two clothing fastening sections that include respective fastener mounting portions facing opposite each other, and said fasteners for the clothing configured to be mounted on the respective fastener mounting portions (see annotated Figs. 5 and 14), 
wherein said fastener for the clothing includes a button-like base portion which has a surface on a front side thereof and a protruding section extending from and through a back side opposite to the front side of said button-like base portion; the front side of said button-like base portion has a look or appearance that can be visually perceived as figures, patterns or ornaments when viewed from the front of said button-like base portion, and said sharply protruding section has a cross section (see annotated Fig. 14); 
said clothing fastening portion comprises the two clothing fastening sections configured to be fastened together when said clothing is worn on a human body, one of the two clothing fastening sections is provided on an end side of a one side front main section of said clothing and another of which is provided on an end side of another side front main section of said clothing (see annotated Fig. 5); 
each of said fastener mounting portions comprises a one side fastener mounting portion and an another side fastener mounting portion, said one side fastener mounting portions including a plurality of fastener mounting portions arranged at regular intervals in a vertical direction on the end side of said one side front main section of said clothing and said other side fastener mounting portions including a plurality of fastener mounting portions having a same vertical height or number as those of said one side fastener mounting portions and arranged at regular intervals in the vertical direction on the end side of said other side front main section of said clothing (see annotated Fig. 5); 
each of said one side fastener mounting portions and each of said other side fastener mounting portions have an insertion hole formed on a central side thereof through which said protruding section is to be inserted (see annotated Fig. 5); 
each of said insertion holes formed on each of said plurality of the one side fastener mounting portions (see annotated Fig. 5), 
each of said plurality of the one-side fastener mounting portions (see annotated Fig. 5), 
each of said insertion holes formed on each of said plurality of the other side fastener mounting portions (see annotated Fig. 5), and 
each of said plurality of the other side fastener mounting portions include figures, patterns or ornaments when they are viewed from the front of said clothing;
said protruding section of said clothing fastener that is configured to be inserted through said insertion hole formed on each of said one side fastener mounting portions and then through said insertion hole formed on each of said other side fastener mounting portions has an engaging part formed at a tip end thereof, 
said insertion hole formed on each of said one side fastener mounting portions being located at the same height in the vertical direction as the height of each of said insertion hole formed on each of said other side fastener mounting portions (see annotated Fig. 14); 
said button-like base portion of said clothing fastener has an area that is larger than said insertion hole formed on each of said fastener mounting portions (see Fig. 7); and 
said engaging part formed at the tip end of said protruding section is provided at the tip end of said sharply protruding section and serves as the receiver comprising the base portion that has an area that is larger than that of said insertion hole formed on each of said fastener mounting portions (see annotated Fig. 5).  
Kusano discloses the claimed invention except for the insertion hole has the form in cross section that is similar to that of the sharply protruding section. It would have been an obvious matter of design choice to have the insertion hole has the form in cross section that is similar to that of the sharply protruding section, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed insertion hole was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Also Kusano discloses the claimed invention except for each of said plurality of the other side fastener mounting portions include figures, patterns or ornaments when they are viewed from the front of said clothing.  However Gerd teaches each of said plurality of the other side fastener mounting portions (see Figs. 1a and 1b) include figures, patterns or ornaments (20, 21) when they are viewed from the front of said clothing (see Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have patterns on the fastener mounting portions for aesthetical personal choice.
Regarding claim 2, Kusano discloses, wherein the protruding section is a sharply protruding section (see annotated Fig. 14).


    PNG
    media_image1.png
    291
    906
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    370
    580
    media_image2.png
    Greyscale


Response to Arguments
Applicant’s arguments, see page 1, filed 03/11/2022, with respect to drawings have been fully considered and are persuasive.  The objections of the drawings has not been withdrawn, because the term “ornamental or decorative surface” have been changed to “figures, patterns or ornaments”.
Applicant's arguments see pages 2-4 have been fully considered but they are not persuasive.  Gerd teaches each of said plurality of the other side fastener mounting portions include figures, patterns or ornaments when they are viewed from the front of said clothing (see Figs. 1 and 2).  Applicant’s argument are more limiting than the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677

/Robert Sandy/Primary Examiner, Art Unit 3677